EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn B. Cage (Registration No 51,522) on 02/25/2022.

The application has been amended as follows: 
Please amend claim 1 as follows: 
1.  (Currently Amended) A method for identification and distribution of a personalized image, comprising:
receiving, by a receiving device of a processing server, an image file from a computing device a user;
verifying, by a processor of the processing server, that the received image file complies with one or more authorization rules;
electronically transmitting, by a transmitting device of the processing server, the verified image file to the computing device;
receiving, by the receiving device of a processing server, a request from a web server conducting an online electronic payment transaction with the computing device, wherein the request consists of an originating address of the web server;

receiving, by the receiving device of the processing server, a data file from the computing device based on the data request, wherein the data file includes one or more data values associated with an electronic wallet to be presented as a payment option for the online electronic payment transaction;
executing, by a querying module of the processing server, a query to identify the verified image file associated with the electronic wallet based on the one or more data values included in the received data file; and
electronically transmitting, by the transmitting device of the processing server, the verified image file identified by the querying module as the payment option for selection of the electronic wallet to the web server in response to the received request.

Please amend claim 3 as follows: 
3.  (Currently Amended)	The method of claim 1, further comprising:
storing, in an image database of the processing server, a plurality of image profiles, wherein each image profile includes at least an image file or reference locator and one or more corresponding values, wherein
the query is executed on the image database to identify a specific image profile based on a correspondence between one data value and one corresponding value or between a plurality of data values and a plurality of corresponding values, and


Please amend claim 11 as follows: 
11.  (Currently Amended) A system for identification and distribution of a personalized image, comprising:
a querying module of a processing server;
a receiving device of the processing server configured to receive an image file from a computing device a user and receive a request from a web server conducting an online electronic payment transaction with a computing device, wherein the request consists of an originating address of the web server; 
a processor of the processing server configured to verify that the received image file complies with one or more authorization rules; and
a transmitting device of the processing server configured to electronically transmit the verified image file to the computing device and a data request to the web server, the data request being transmitted to the computing device via the web server, wherein:
the receiving device of the processing server is further configured to receive a data file from the computing device based on the data request, wherein the data file includes one or more data values associated with an electronic wallet to be presented as a payment option for the online electronic payment transaction,
the querying module of the processing server is configured to execute a query to identify the verified image file associated with the electronic wallet based on the one or more data values included in the received data file, and
the transmitting device of the processing server is further configured to electronically transmit the verified image file identified by the querying module as the payment option for selection of the electronic wallet to the web server in response to the received request.

Please amend claim 13 as follows: 
13.  (Currently Amended)  The system of claim 11, further comprising:
an image database of the processing server configured to store a plurality of image profiles, wherein each image profile includes at least an image file or reference locator and one or more corresponding values, wherein
the query is executed on the image database to identify a specific image profile based on a correspondence between one data value and one corresponding value or between a plurality of data values and a plurality of corresponding values, and
the 

Please cancel claims 8-9, 18-19, 21-36.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, the features of verifying, by a processor of the processing server, an image file received by a receiving device of the processing server from a computing device a user, complies with one or more authorization rules; receiving, by the receiving device of a processing server, a request from a web server conducting an online electronic payment transaction with the computing device, wherein the request consists of an originating address of the web server; electronically transmitting, by the transmitting device of the processing server, a data request to the web server, the data request being transmitted to the computing device via the web server; receiving, by the receiving device of the processing server, a data file from the computing device based on the data request, wherein the data file includes one or more data values associated with an electronic wallet to be presented as a payment option for the online electronic payment transaction; executing, by a querying module of the processing server, a query to identify the verified image file associated with the electronic wallet based on the one or more data values included in the received data file; and electronically transmitting, by the transmitting device of the processing server, the verified image file identified by the querying module as the payment option for selection of the electronic wallet to the web server in response to the received request are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177